Citation Nr: 0509623	
Decision Date: 03/31/05    Archive Date: 04/07/05	

DOCKET NO.  03-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disability.


REPRESENTATION

Appellant represented by:	Peter C. Drummond, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1980.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2004, at which time it was 
determined new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for low 
back disability had been received.  To that extent, the 
appeal was granted.  The case was then remanded for further 
appellate action, primarily procedural in nature.  The case 
has been returned to the Board for appellate review.  

For reasons which will be set forth below, the appeal is 
again remanded to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant 
should further action be required.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the United States Court of Appeals for 
Veterans Claims (Court) held that "where...the remand orders 
of the Board...are not complied with, the Board itself errs 
in failing to ensure compliance."  Id.  The Court's holding 
would seem to require that VA ensure that development 
undertaken by the Board is completed.  

A review of the evidence in this case discloses that the case 
was returned to the Board without any action having been 
taken to carry out the instructions contained in the Board's 
September 2004 remand.

VA was to notify the veteran and his representative of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
enhanced duties to notify and assist in the development of 
his claim.  This was not done.

Accordingly, the Board concludes that additional action is 
required to comply with the VCAA and its implementing 
regulations.  The case is REMANDED for the following:

1.  VA should send the veteran a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that he should submit any pertinent 
evidence in his possession; medical 
evidence of a nexus between the 
disability for which service connection 
is sought and his military service; and 
identifying information and any 
authorization necessary for VA to obtain 
any other medical records, not already of 
record, pertaining to treatment or 
evaluation of the veteran's low back 
disability. 

2.  Then, VA should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If VA is not successful in 
obtaining any pertinent evidence 
identified by the veteran, VA should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  VA should also undertake any other 
development it determines to be 
warranted.

4.  Then, VA should readjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted, the veteran should 
be issues a supplemental statement of the 
case and be afforded an opportunity for a 
response.

Then, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until or unless he is 
notified by VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


